DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed with respect to the arguments raised in the after final reply on August 8, 2022 were received and fully considered. As discussed in the Examiner interview held on 30 August 2022 with 101 POC Examiner Jason Sims, Examiners maintained that the after final amendment does not overcome the current 35 USC 101 rejections. Therefore, these rejections are maintained. Please see corresponding rejection heading below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts for real-time self-calibration of a glucose sensor. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...calibrating the glucose sensor in real-time without finger-stick or meter data by...generating, by said microcontroller, a plurality of Nyquist plots over time based on respective outputs of the plurality of EIS procedures; setting a baseline Nyquist plot length; setting a baseline higher-frequency Nyquist slope; monitoring, by the microcontroller, Nyquist plot length and higher-frequency Nyquist slope across the plurality of Nyquist plots over time to detect changes in the Nyquist plot length and the higher-frequency Nyquist slope over time; and adjusting, by the microcontroller, a calibration factor for the glucose sensor based on the changes in the Nyquist plot length and in the higher-frequency Nyquist slope over time to obtain an adjusted real-time calibration factor; and calculating, by the microcontroller, a level of glucose in the user’s body in real time based on the adjusted real-time calibration factor.”

These limitations describe a mathematical calculation. Furthermore, the limitations describe a mental process as the skilled artisan is capable of performing the steps via a mental assessment or using pen and paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...glucose sensor including sensor electronics, a microcontroller, and at least one working electrode and one counter electrode, the method comprising: applying a plurality of AC potential signals to the glucose sensor over time; measuring a plurality of AC current signals at the least one working electrode over time; performing, by the microcontroller, a plurality of electrochemical impedance spectroscopy (EIS) procedures for the at least one working electrode based on the AC potential signal and the AC current signal...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the judicial exception. See MPEP 2106.05g.
Furthermore, the additional limitations do not add significantly more to the identified judicial exception. Rather, the additional elements are recited at a high level of generality and ultimately amount to well-known and conventional methods for obtaining data and implementing the identified judicial exception on a generically claimed micro-controller.
Independent claim 11 recites the judicial exception and additional limitations in apparatus form and is thus not patent eligible for substantially similar reasons.
Dependent claims 2-10 and 12-20 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-20 are not patent eligible under 35 USC 101.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Patents:
US PG Pub. No. 2011/0040163 A1, see par.0036
US PG Pub. No. 2013/0332085 A1

NPLs:
Shervedani et al., A novel method for glucose determination based on electrochemical impedance spectroscopy using glucose oxidase self-assembled biosensor, Bioelectrochemistry 69 (2006); pgs. 201-208; 2006.
Adamson et al., The promise of electrochemical impedance spectroscopy as novel technology for the management of patients with diabetes mellitus, Analyst, 2012, 137, pgs. 4179-4187, 2012.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791